DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 10, 11, 20-23, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 11, and dependents, Applicant recites limitations directed toward “projected glucose levels”. However, the originally filed detailed disclosure 
	Regarding Claim 10 and 20, Applicant recites “near-field communication”. However, the originally filed detailed disclosure fails to provide support for such a communications genus.
	Regarding Claims 21-22, Applicant recites substantial subject matter which was not elucidated in Applicant’s originally filed detailed disclosure including calculating projected/predicted blood glucose levels via the closed-loop control algorithm in “after said patient eats a series of meals that each contain specific ratios of…” and correlates measurements of the blood glucose sensor to these series of meals, including a “series” of meals which comprises “a measured quantity of white rice”…etc. However, none of this material is discussed in the originally filed detailed disclosure.
	Regarding Claim 23, Applicant recites “said set of LED arrays is activated with a pulse width modulation duty cycle of 100% and with a maximum LED on-time whenever said current or projected glucose level of said patient reaches or exceeds the maximum allowable value…” However, support for this limitation is not present in the originally filed detailed disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1, 11, 21, 22, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “a wearable computer system” using the indefinite article “a” three times in the claim, reciting positively that the glucose sensor “is connected to a wearable computer system”, the non-glucose sensor “is connected to a wearable computer system”, and “a wearable computer system that can be set…” This renders the claim indefinite inasmuch as each recitation positively requires “a wearable computer”, but does not appear to necessitate that the claim references the same wearable computer. As such, the strict text of the claim creates confusion as it is suggested of three different wearable computers needed to complete the device. Examiner notes that a component should be positively introduced once via the indefinite article “a” and then each subsequent reference to that component should use the definite article “the”.
	Regarding Claims 1 and 11, Applicant recites the limitation “the calculated pulse width modulation duty cycle and the calculated amount of LED on-time within a given time period”. However, these “calculations” lack antecedent basis in the claim. Specifically, these calculations are introduced using the definite article “the”, and are not 
Regarding Claims 21, Applicant recites substantial subject matter which was not elucidated in Applicant’s originally filed detailed disclosure including calculating projected/predicted blood glucose levels via the closed-loop control algorithm in “after said patient eats a series of meals that each contain specific ratios of…” and correlates measurements of the blood glucose sensor to these series of meals, including a “series” of meals which comprises “a measured quantity of white rice”…etc. However, none of this material is discussed in the originally filed detailed disclosure. As such, it is not clear what Applicant intends a “series of meals that each contain specific ratios…” entails. Specifically, Examiner submits that any meal will necessarily contain a ratio of protein, carbohydrates, and fats indicative of that meal. However, it is unclear if this “ratio” is intended to reference any given ratio specific an inherency to any given meal, or if the “ratio” is intended to reference a specific ratio which to which the series of meals must adhere (i.e. the ratio creates a standardized composition to assist in calibration of the system.
Regarding Claim 22, Applicant recites “said series of meals consists only of one meal…” However, it is unclear how “only one meal” can compose a “series” of meals.
Regarding Claim 22, Applicant uses indefinite exemplary language “such as 100 grams” which renders the claim indefinite as it is unclear if such a limitation is or is not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12, 14-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0361561 (“Madugula”) in view of U.S. Publication No. 2009/0105636 (“Hayter”), and U.S. Publication No. 2016/0351038 (“Madugula 2”).
Regarding Claims 1 and 11, Madugula discloses a solid state artificial pancreas device (see schematic representation – Fig. 1) that uses sensors (24) to monitor the current glucose level of a patient and controls the light output of a set of LED arrays (18), and a method of its use, the device comprising:

	At least one condition sensor to monitor a set of condition parameters that measure the physical condition of the artificial pancreas device (Par. 8, 10, 18, 21 – Clm. 1 and 11 – e.g. “at least one sensor to monitor the physical condition of the light-based system” and “a computer program that monitors the amount of a drug formulation in the drug depot matrix port, controls the amount of drug formulation given to a patient, monitors the amount of light detected by the photoreceivers, monitors the operating temperature and controls the operation of the LED arrays” – as such the “condition parameter” of the device can comprise any of the temperature of the LED arrays, the drug formulation amount in the drug depot, the amount of light detected by the photoreceivers…etc.), and
	At least one additional non-glucose sensor (e.g. 22 – see also Par. 21 – i.e. the “any other sensors” including species such as heart monitor, body temperature sensor or blood pressure sensor”) configured to be connected to the patient (see Fig. 1; Par. 17, 21) that measures and transmits at least one additional health parameter/condition of the patient to and is connected to the computer system (see Par. 17, 21 – note that the operating temperature and the patient’s temperature are two different quantities and that the non-glucose patient parameter sensors further include such species as heart monitors and blood pressure sensors which collect “necessary parameters” used to compute the operation of the system in accordance with the control algorithm);

	A set of LED arrays (18) whose LEDs control the dosage of said photoswitchable drug formulation given to said patient whenever the glucose level of the patient is outside a customized range calculated for said patient, (Par. 18, 21, 22; Fig. 2) and that can be deactivated for a customized cool-down time period by said computer system whenever the temperature of said LEDs exceeds a customized maximum value set by a physician or other professional (see Fig. 2; Par. 18, 21, 22);
a set of photoreceivers (19) that detects light emitted from said set of LED arrays and transmits the intensity value of said light to said computer system (Par. 8, 17, 22);
a drug reservoir (10) that receives and holds said photoswitchable drug formulation, is configured to be connected
a control algorithm within the computer system that uses measurements made by said glucose sensor and said additional non-glucose sensor to perform calculations pertaining to said glucose levels and to said health parameters over a time period (see Fig. 2 – Step 30; Par. 21) and compares the results of the calculations with a set of values stored within the computer system (see Par. 21) and controls the LED 
the computer system (12) can be set by said physician or other professional to store and maintain said condition parameters and said health parameters, and that uses the control algorithm to take measurements from said glucose sensor and said additional non-glucose sensor pertaining to said current and projected glucose levels and said health parameters of said patient over a time period (see Par. 17, 18, 21, 22; Fig. 2) and transmits information to clinicians and other stakeholders via wireless communications methods (Par. 9, 19, 24),
use said control system algorithm to perform calculations (including the pulse width modulation duty cycle and amount of LED on-time of said set of LED arrays) and store the results of said calculations within said computer system, and dispenses a calculated dose of said photoswitchable drug formulation as needed to keep said the glucose levels of the patient within the customized range (see Fig. 2; Par. 18, 19, 21, and 22); and
at least one remote electronic display that can use wireless communications methods to receive and display the various alerts/information/data (Par. 24) to the various stakeholders. 
Madugula discloses the invention substantially as claimed except that the artificial pancreas device is explicitly “closed loop” – while Madugula does illustrate a 
However, such closed-loop predictive/projected control algorithms are notoriously well-known in the art of controlling drug delivery devices to control blood glucose levels. For example, Hayter discloses a generic “insulin delivery unit” (120) which is operatively connected to the body (110) and is communicatively provided with a control unit (140) which receives data from an analyte monitoring unit (130) and uses a computer (150,160) provided with a closed-loop feedback controlled algorithm to calculate a projected glucose level for said patient (Par. 31, 60, 81, 82, 84, and 87 – see Fig. 11) and uses these glucose levels in correlation with a maximum allowable glucose level/threshold for the patient to control the delivery of insulin (see Par. 71, 75). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the control algorithm of the invention of Madugula to comprise a closed loop algorithm with predict glucose level capabilities, as disclosed by Hayter, such that the device can aggregate “all other necessary parameters” to determine a patient’s current need for corrective insulin delivery as well as account for predictive variations of a patient’s blood glucose responsive to both insulin delivery and expected future changes (as disclosed by Hayter), thereby improving function of the device and limiting the need for additional outside intervention thereby making the device more responsive and easier to use.
Madugula discloses the invention substantially as claimed except that the computer system is “wearable”. However, miniaturization of computers and medical 
Madugula discloses the invention substantially as claimed except that the device sends hierarchical level alerts/values to the physician and other stakeholders at regular intervals. However, Madugula 2 discloses a related medical device (12) with sensors (10) to manage a patient’s blood glucose levels (Abstract), wherein the system is configured to send values and hierarchical alerts to stakeholders at regular intervals (Abstract; Par. 6-10), wherein the hierarchical alerts include glucose level alerts whenever said glucose sensor measures the current glucose level of said patient to be outside said customized range for said patient (Par. 6-10; Fig. 2 and 3; Par. 24),  condition alerts (36) whenever a condition sensor detects that said condition parameters are outside an established range (34, Par. 18, 20, 43), and is suggestive that other sensors (10) for “important levels” may be used to generate other hierarchical health parameter alerts when a customized range is exceed (Par. 4).

Regarding Claims 2 and 12, Madugula discloses the photoswitchable drug, when dispensed, is a diabetes drug which affects glucose levels of said patient (Par. 22) and will therefore be understood to effect both current and projected glucose levels of the patient (see particularly the predictive closed-loop model described by Hayter as detailed above).
Regarding Claim 3-5 and 14-15, Madugula discloses the drug could comprise JB253 (Par. 9).
Regarding Claims 6 or 16, Madugula discloses the LEDs within said LED arrays output a wavelength of blue or violet light (Abstract).
Regarding Claim 7 or 17, Madugula discloses that the computer system controls the LED parameters of the LED arrays to control the wavelength and intensity of the LED array (Abstract), wherein the controlled wavelength and intensity light is received by separate photoreceivers operating at separate (RE: unique) wavelengths such that 
Regarding Claims 8 or 18, Madugula, as modified by Hayter, renders obvious the use of a closed-loop feedback control algorithm which uses proportional-integral-derivative control (see Par. 4).
Regarding Claim 9 or 19, Madugula discloses that the remote electronic display is a smartphone or a wrist watch (Par. 24).
Regarding Claim 10 or 20, Madugula discloses said wireless communications methods include wi-fi, e-mail, texting, cell phone, or BLUETOOTH (Par. 24).
Regarding Claim 23, Madugula recites controlling the pulse width modulation duty cycle and the maximum LED on-time (Par. 9 and 18) in accordance with the computer control algorithm. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to correlate the on-time of the light with the patient’s need for insulin to regulate the blood glucose as described (see Par. 9 and 18), whereby such levels of 100% are obvious for instances wherein the user presents with a high need for such drugs, i.e. the glucose levels have exceed a maximum allowable threshold.

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Examiner submits that Applicant’s arguments are wholly conclusory and fail to specifically point to the specific claim amendments and any supposed reasons why the previously cited prior art fails to disclose these features. Additional references have been provided for consideration that demonstrate the feature(s) not explicitly found in the Madugula reference(s) are obvious modifications to the disclosed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/02/2021